Case 2:19-cv-00085-JMS-DLP Document 66 Filed 11/20/19 Page 1 of 3 PageID #: 2237




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                   Terre Haute Division


 ROGER TODD,                                  )
                                              )
                 Plaintiff,                   )
                                              )
         v.                                   )              Case No.       2:19-cv-85-JMS-DLP
                                              )
 OCWEN LOAN SERVICING, LLC., and              )
 DEUTSCHE BANK NATIONAL TRUST CO., as )
 Trustee for NovaStar Mortgage Funding Trust, )
 Series 2007-1 ,                              )
                                              )
               Defendants.                    )

                          PLAINTIFF’S MOTION TO COMPEL
                       AND FOR AN ORDER IMPOSING SANCTIONS

       Plaintiff, Roger Todd (“Todd”), by and through undersigned counsel, respectfully moves

 the Court to enter an order compelling Defendant Ocwen Loan Servicing, LLC. (“Ocwen”) to

 respond to Requests for Production Nos. 1 through 31, 38, 39, and Supplemental Request for

 Production No. 1, propounded by Todd. Todd further respectfully moves the Court to enter an

 order requiring Ocwen to reimburse Todd for the reasonable attorneys’ fees and costs it incurred

 in bringing this Motion. As fully detailed in the attached Memorandum In Support, Todd has

 made exhaustive good faith attempts to resolve this discovery dispute before filing this Motion.

 Those efforts include numerous written correspondence, multiple meet and confer conferences,

 and conferences before Hon. Magistrate Judge Pryor on October 10, 2019, October 30, 2019, and

 November 7, 2019. Following the conference on November 7, 2019, the Court authorized Todd

 to file a motion to compel [Doc. 40] with regard to the sought after Risk Convergence Reports

 and email correspondence.
Case 2:19-cv-00085-JMS-DLP Document 66 Filed 11/20/19 Page 2 of 3 PageID #: 2238




       For the reasons identified herein, Plaintiff Roger Todd, respectfully requests the Court

 enter an Order compelling Defendant Ocwen Loan Servicing, LLC. respond to Supplemental

 Request for Production Nos. 1 by producing the Risk Convergence Reports, for the reasonable

 attorneys’ fees and costs Todd has incurred in bringing this Motion, and for all other relief just

 and proper.

                                               Respectfully submitted,

                                               /s/ Travis W. Cohron
                                               Travis W. Cohron, No. 29562-30
                                               CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
                                               320 N. Meridian Street, Suite 1100
                                               Indianapolis, IN 46204
                                               Telephone: (317) 637-1321
                                               Fax: (317) 687-2344
                                               tcohron@clarkquinnlaw.com
                                               Counsel for the Plaintiff

                                               /s/ Nick Wooten
                                               Nicholas H. Wooten, No. ASB-1870-o77n
                                               NICK WOOTEN, LLC
                                               5125 Burnt Pine Drive
                                               Conway, Arkansas 72034
                                               nick@nickwooten.com
                                               Counsel for the Plaintiff
Case 2:19-cv-00085-JMS-DLP Document 66 Filed 11/20/19 Page 3 of 3 PageID #: 2239




                                     CERTIFICATE OF SERVICE

         I hereby certify that on November 20, 2019, a copy of the foregoing was filed
 electronically. Notice of this filing will be made on all ECF-registered counsel by operation of
 the Court’s electronic filing system. Parties may access this filing through the Court’s system.

  David M. Schultz
  Joseph D. Kern
  HINSHAW & CULBERTSON
  dshultz@hinshawlaw.com
  dkern@hinshawlaw.com
  Attorneys for Ocwen Loan Servicing, Inc.


                                              /s/ Travis W. Cohron
                                              Travis W. Cohron, No. 29562-30

 CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
 320 N. Meridian Street, Suite 1100
 Indianapolis, IN 46204
